Title: To Alexander Hamilton from John Witherspoon, 16 November 1787
From: Witherspoon, John
To: Hamilton, Alexander


Princeton [New Jersey] Nov 16. 1787
Sir
I have just received your Letter inclosing Baron Steubens Printed Paper In answer please to knew that Nothing passed between me & the Committee that can be constructed as the least Contradiction to which I certified formerly. They asked now whether there was an actual or explicit Contract with Baron Steuben verbally though not written I answerd that there was not any proper formal Contract between him & the Committee this could be as the Committee had no Such Powers & that it did not appear that the Baron himself alledged that there was. He made his proposals & I remember mentioned his having sacrificed good Appointments in Europe but I cannot recollect the Amount nor did it Seem of any Importance as he referred himself to the Success of the War & the Justice & Generosity of Congress in the Circumstances in which they should find themselves at the End of it. The Committee you perceive by other Testimonies repeated the whole of this to Congress so that the Facts are as well established as They can be. The Barons Claim is a Claim of Equity & Generosity on Congress the Grounds of which can be as clearly laid before Congress now as formerly.
I should have been glad to have knew whether the Paper No 15 immediately preceeding my Certificate is an exact Copy of that to which the Certificate was adjected because there is a reference on the Certificate to a preceeding representation At any Rate it can differ very little.
I have the honour   Sir   Your most obedt humble Servant
Jno Witherspoon
Honble Alexr Hamilton Esqr
